Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page1of23 PagelD 848

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DIDYME KALENGA and ARNOLD §
BANKETE, on behalf of themselves and §
all others similarly situated §
§
Vv. § CIVIL ACTION NO. 3:19-CV-1969-S
§
IRVING HOLDINGS, INC. §

MEMORANDUM OPINION AND ORDER

This Memorandum Opinion and Order addresses the following motions:
1) Defendant’s Motion to Compel Arbitration (as to Tavandra Blocker) [ECF No. 40];
2) Defendant’s Motion to Compel Arbitration (as to Ngwapitshi Ngondo, Cedrick
Nzamba, Jeremy Kabange, Serge Kyungu, Lorenzo (Otoma) Openito, Bertho
Beveza, Francis Kitumbu, Robert Lokio) [ECF No. 54] (together with ECF No. 40,
“Motions to Compel Arbitration”);

3) Renewed Motion for a Protective Order and Order Permitting Corrective Notices
[ECF No. 44] (“Motion for Protective Order’);

4) Plaintiffs’ Motion to Strike Defendant’s Motion to Compel Arbitration [ECF
No. 52]; and

5) Plaintiffs’ Motion to Strike Defendant’s Motion to Compel Arbitration [ECF
No. 60] (together with ECF No. 52, “Motions to Strike”).

For the reasons below, the Court GRANTS the Motions to Compel Arbitration, DENTES the
Motion for Protective Order, and DENIES the Motions to Strike.
I. BACKGROUND AND PROCEDURAL HISTORY
A. The Parties
Plaintiffs Didyme Kalenga (“Plaintiff Kalenga”), Arnold Bankete (“Plaintiff Bankete”),'

Tavandra Blocker (“Blocker”), and eight additional paratransit drivers (Plaintiff Blocker with the

 

' Neither Plaintiff Kalenga nor Plaintiff Bankete are alleged to have entered into arbitration agreements with Irving
Holdings.
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page 2of23 PagelD 849

eight additional paratransit drivers, together “Opt-In Drivers”*) (altogether “Plaintiffs”), bring this
collective action under the Fair Labor Standards Act (“FLSA”) against Defendant Irving Holdings,
Inc. (“Irving Holdings”). Plaintiffs allege that Irving Holdings misclassified Plaintiffs and
similarly situated paratransit drivers as independent contractors, thereby denying them statutory
minimum wages and overtime. See ECF No. 12 (“Am. Compl.”) at 1.

Irving Holdings is a transportation company that operates: (1) traditional taxicabs; and
(2) paratransit taxicabs. ECF No. 26 (“App. to Resp.”) at 1-2. Traditional taxicab drivers provide
services to everyday riders who hail a cab, either over the phone or from the street. /d. at 1.
Paratransit taxicab drivers provide services to “members of the public who are not physically able
to use traditional means of public transportation.” /d. at 2. Plaintiff Kalenga and Plaintiff Bankete
bring “this action on their own behalf and on behalf of all similarly situated individuals who drive
(or drove) vehicles to provide paratransit and other non-fixed route transportation services on
behalf of [Irving Holdings].”. Am. Compl. at 2.

B. Agreements Between the Parties

1. Independent Contractor Agreement and Special Projects Transportation
Agreement

Before driving with Irving Holdings, each driver executes the Independent Contractor
Agreement (“ICA”). App. to Resp. at 2. In the ICA, the driver acknowledges that he or she is an
independent contractor and agrees to the terms of driving traditional taxicabs as an independent

contractor. /d. at 6-17.

 

* Opt-In Drivers includes Ngwapitshi Ngondo, Cedrick Nzamba, Jeremy Kabange, Serge Kyungu, Lorenzo (Otoma)
Openito, Bertho Beveza, Francis Kitumbu, Robert Lokio, see ECF No. 54 at 1, and Blocker, see ECF No. 40 at 1.
Each of these individuals opted into the case after the Court’s June 1, 2020 Memorandum Opinion and Order and are
alleged by Irving Holdings to have entered binding arbitration agreements prohibiting their membership in the
collective class.
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page3of23 PagelD 850

Not all drivers for Irving Holdings drive paratransit taxicabs. “Before driving a paratransit
taxicab, each eligible driver must submit an application and denote the days and hours he or she is
available to drive.” /d. at 2; see, e.g., id. at 30-31 (application to paratransit program). If accepted,
the paratransit drivers are required to sign the Special Projects Transportation Agreement
(“SPTA”). See id. at 2-3. In the SPTA, the paratransit driver acknowledges that he or she is an
independent contractor who will provide paratransit taxicab services. See id. at 3, 32-34. The
SPTA also provides in relevant part:

This Agreement constitutes the sole and only agreement of the parties hereto and

supersedes any prior written or oral agreements or understandings between the

parties. Any modification of the terms of this Agreement shall be in writing and
executed by both parties.
Id. at 33. Neither the ICA nor the SPTA include arbitration provisions.
2. Arbitration Agreement and Acknowledgement

As early as September 3, 2019, Irving Holdings implemented an arbitration program.
Irving Holdings presented current and prospective independent contractors with the Amendment
to Independent Contractor Agreement — Arbitration of Claims (“Arbitration Agreement”) and a
Receipt and Acknowledgment of Amendment to Independent Contractor Agreement — Arbitration
of Claims (“Acknowledgement”). See ECF No. 38 (“App. to Suppl. Evid.”) at 1-2. The
Arbitration Agreement provides in pertinent part:

By this Agreement, Contractor waives the right to pursue any claim covered by this

Agreement through a joint, collective or class action process in any forum, whether

arbitral or judicial. As such, Contractor can pursue any Claim only in his/her

capacity and behalf and not on behalf of other Company contractors. In the event

a final judicial determination is made that the Class Action Waiver in this section

is unenforceable and that a class or collective action may proceed despite the

existence of this Agreement, the arbitrator has no authority to preside over a class

or collective action, and any class or collective action may be brought solely in a
court of competent jurisdiction.
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page4of23 PagelD 851

Id. at 4-6. FLSA claims are explicitly covered by the Arbitration Agreement. /d. at 4. Moreover,
independent contractors can accept the terms of the Arbitration Agreement through their conduct
in the following ways:

a. If Contractor receives notice of this Agreement prior to providing services at the
Company, Contractor’s commencement of services at the Company shall constitute
acceptance.

b. If Contractor receives notice of this Agreement after commencing services at the
Company, Contractor’s continuation of providing services at the Company
constitutes acceptance if Contractor continues to provide services for at least three
(3) days after receipt of the notice.

Id. at4. The Acknowledgment, which Irving Holdings presented to independent contractors with
the Arbitration Agreement, states the following:

By my signature below, I acknowledge that the Amendment to Independent
Contractor Agreement — Arbitration of Claims (“Amendment”) includes a
mandatory company policy requiring that certain claims or disputes must be
submitted to an arbitrator, rather than a judge and jury in court. I understand that
by receiving the Amendment to Independent Contractor Agreement — Arbitration
of Claims and providing or continuing to provide services to the Company at any
time on or after this acknowledgement, I am accepting and agreeing to comply with
the Amendment. I understand that the Company is also accepting and agreeing to
comply with the terms of the Amendment.

Id. at 7.
As of June 22, 2020, 186 independent contractors for Irving Holdings, including Opt-In
Drivers,’ had signed Acknowledgements. See ECF No. 37, Def. Irving Holdings, Inc.’s Suppl.

Evid. and Auth. Regarding Enforceability of Arb. Agreements (“Def’s. Suppl. Evid.”) at 6.

 

3 Ngwapitshi Ngondo, see App. to Suppl. Evid. at 156 (signed September 7, 2019); Cedrick Nzamba, at 164 (signed
September 7, 2019); Jeremy Kabange, at 95 (signed September 7, 2019): Serge Kyungu, at 114 (signed October 15,
2019); Lorenzo (Otoma) Openito, at 166 (signed September 7, 2019); Bertho Beveza, at 197 (signed September 7,
2019): Francis Kitumbu, at 111 (signed September 7, 2019); Robert Lokio, at 115 (signed September 7, 2019);
Blocker, at 18 (signed December 2, 2019).
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page5of23 PagelD 852

C. Procedural History
Plaintiff Kalenga and Plaintiff Bankete brought this action on August 16, 2019, seeking
relief under the FLSA. See ECF No. 1 (“Compl.”) at 1. On November 27, 2019, Plaintiff Kalenga
and Plaintiff Bankete filed a Motion for Conditional Certification, defining the proposed class as:
All individuals who work or worked for Irving Holdings, Inc. as paratransit drivers
[other than drivers performing work solely as taxicab drivers] in the State of Texas

and classified as independent contractors (“Contractors”) during the three (3)
period[s] beginning on September 25, 2016 to present.

ECF No. 21 (“Mot. for Conditional Certification”) at 3 (footnote omitted). Irving Holdings filed
its opposition to the Motion for Conditional Certification on January 8, 2020, and asserted, among
other arguments, that Irving Holdings had recently implemented an arbitration program pursuant
to which “all... drivers . . . agreed to arbitrate any and all claims they have or may have against
[Irving Holdings].” ECF No. 25 (“Resp. in Opp’n. to Mot. for Conditional Certification”) at 13-
14. Plaintiff Kalenga and Plaintiff Bankete responded by filing a motion requesting: (1) a
protective order wholly invalidating any arbitration agreements between putative class members
and Irving Holdings; (2) an order permitting corrective notices to individuals who signed or were
provided arbitration agreements; and (3) equitable tolling of all putative class members’ claims.
See ECF No. 28 (“Mot. for Protective Order and Corrective Notice”) at3. Irving Holdings opposed
the motion. See ECF No. 30 (“Resp. in Opp’n. to Mot. for Protective Order and Corrective
Notice’).

On June 1, 2020, the Court granted in part and denied in part the Motion for Conditional
Certification. See ECF No. 32 (“Memo. Op. and Order”). The Court defined the certified class
as:

All individuals who work or worked for Irving Holdings, Inc. in the Dallas Area

Rapid Transit program as paratransit drivers (other than drivers performing work
solely as taxicab drivers) in the State of Texas and are or were classified as
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page6of23 PagelD 853

independent contractors during the three (3) periods beginning on September 25,
2016 to present, and who did not enter into a valid arbitration agreement.

Id. at 19.

The Court ordered the parties to submit additional evidence before issuing notice to the
certified class. /d. Specifically, the Court ordered Irving Holdings to “submit evidence as to each
current and former paratransit driver who should not receive notice of this action because of a valid
arbitration agreement.” Jd. at 6.

The Court also denied Plaintiff Kalenga and Plaintiff Bankete’s Motion for a Protective
Order, Equitable Tolling, and Request for Corrective Notices without prejudice “to it being
reasserted once a clear record of the alleged pre-certification communication has been developed.”
Id. at 20.

Irving Holdings timely submitted supplemental evidence in support of its position that 186
paratransit drivers, including Opt-In Drivers, were bound by Arbitration Agreements. Def’s.
Suppl. Evid. at 6. Plaintiffs responded in opposition to Irving Holdings’ supplemental evidence
and renewed their motion for a protective order. See ECF No. 44, Pls.’ Resp. to Def’s. Suppl.
Evid. at 3. Subsequent to the Court’s Memorandum Opinion and Order, 37 paratransit drivers
opted into the collective action by filing notices of consent to become party plaintiffs (“Consents”).
See ECF Nos. 36, 39, 42-43, 45-51, 53, 57-59, 61-62.

Beginning July 3, 2020, Irving Holdings filed motions to compel arbitration as to Opt-In
Drivers, each of whom had filed a Consent to join the litigation. See ECF No. 40, Mot. to Compel
Blocker at 1; ECF No. 54, Mot. to Compel Opt-In Drivers at 1. Plaintiff Kalenga and Plaintiff
Bankete filed two corresponding Motions to Strike Irving Holdings’ motions to compel arbitration.

See ECF Nos. 52 and 60, Mots. to Strike.
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page 7of23 PagelD 854

Il. ANALYSIS
A. Motions to Compel Arbitration

If there is “a genuine dispute as to the existence or validity of an arbitration agreement, an
employer that seeks to avoid a collective action, as to a particular employee, has the burden to
show, by a preponderance of the evidence, the existence of a valid arbitration agreement for that
employee.” Jn re JPMorgan Chase & Co., 916 F.3d 494, 502-03 (Sth Cir. 2019). Determining
whether a valid arbitration agreement exists and is enforceable involves two analytical steps.
Kubala v. Supreme Prod. Servs., Ine., 830 F.3d 199, 201 (Sth Cir. 2016); see also Will-Drill Res.,
Ine. v. Samson Res. Co., 352 F.3d 211, 214 (Sth Cir. 2003). “First, the court must determine
whether the parties agreed to arbitrate the dispute. Once the court finds that the parties agreed to
arbitrate, it must consider whether any federal statute or policy renders the claims nonarbitrable.”
Will-Drill Res., 352 F.3d at 214 (quotation marks omitted, citation omitted).

When considering the first question, there are two considerations. The first is contract
formation—whether the parties entered into an arbitration agreement. The second is contract
interpretation—whether the dispute falls within the scope of the arbitration agreement. /d. Absent
a delegation clause, both questions are for the court to resolve. Kubala, 830 F.3d at 201 (citing
Will-Drill Res., 352 F.3d at 214). Although there is a strong federal policy favoring arbitration,
this policy “does not apply to the determination of whether there is a valid agreement to arbitrate
between the parties.” Will-Drill Res., 352 F.3d at 214 (footnote omitted). “Because the FAA is at
bottom a policy guaranteeing the enforcement of private contractual arrangements, we look first
to whether the parties agreed to arbitrate a dispute, not to general policy goals, to determine the
scope of the agreement.” /d. (quoting E-E.O.C. v. Waffle House, Inc., 534 U.S. 279, 294 (2002))

(quotation marks omitted).
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page 8of23 PagelD 855

A Contract Formation

When conducting a contract formation inquiry, the Court distinguishes between “validity
or enforceability” challenges and “formation or existence” challenges. Arnold v. Homeaway, 890
F.3d 546, 550 (Sth Cir. 2018) (citing Rent-A-Ctr., West, Inc. v. Jackson, 561 U.S. 63, 70 n.2 (2010);
Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 444 n.1 (2006)). The Supreme Court
has suggested that challenges that question the very existence of an agreement include “whether
the alleged obligor ever signed the contract.” Jd. (quoting Buckeye Check Cashing, Inc., 546 U.S.
at 444 n.1). “[I]t is for the courts to decide at the outset whether an agreement was reached,
applying state-law principles of contract.” Will-Drill Res., 352 F.3d at 218. Issues of contract
validity and scope are governed by state-law contract principles. Carter v. Countrywide Credit
Indus., Inc., 362 F.3d 294, 301 (5th Cir. 2004).

Although the Arbitration Agreement does not contain an explicit choice-of-law provision,
it refers and cites to Texas law as controlling. See App. to Suppl. Evid. at 5. Indeed, the parties
do not dispute that Texas law governs the Arbitration Agreement and cite to Texas law in support
of their relative positions. Pls.’ Resp. to Def’s. Suppl. Evid. at 18 (Plaintiffs citing Texas contract
law); Def’s. Suppl. Evid. at 14 (Irving Holdings citing Texas contract law). When parties fail to
raise choice-of-law issues, the Court need not raise the issue sua sponte and the parties are deemed
to have acquiesced to the law of the forum. Nova Consulting Grp., Inc. v. Eng’g Consulting Servs.,
Ltd., No. Civ. SA0O3CA305FB, 2005 WL 2708811, at *6 (W.D. Tex. June 3, 2005). Accordingly,
the Court finds that Texas state law applies to determine whether the parties formed a valid
contract.

On the issue of contract formation, the parties dispute: (1) whether the Arbitration
Agreement was a valid modification, if at all, of either the ICA or the SPTA; (2) whether the

absence of a commencement date invalidates the Arbitration Agreement; (3) whether there was
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page9of23 PagelD 856

adequate consideration; and (4) whether the Arbitration Agreement should be invalidated because
it was implemented after Plaintiff Kalenga and Plaintiff Bankete filed this collective action.

a. Modification

Although the Arbitration Agreement on its face indicates that it is an “amendment” to the
ICA, App. to Suppl. Evid. at 4 (“Amendment to Independent Contractor Agreement — Arbitration
of Claims”), Plaintiffs assert that the ICA had previously been superseded by the SPTA, Pls.’ Resp.
to Def’s. Suppl. Evid. at 6.

A statement in a contract that the document “constitutes the entire agreement concerning
the subject matter” and ‘corporates prior agreements” is a merger clause. IKON Office Sols., Inc.
v. Eifert, 125 $.W.3d 113, 125 n.6 (Tex. App. — Houston, 14th Dist. 2003, pet. denied). “Merger,
with respect to the law of contracts, refers to the extinguishment of one contract by its absorption
into another contract and is largely a matter of the intention of the parties.” Smith v. Smith, 794
S.W.2d 823, 827-28 (Tex. App. — Dallas 1990, no writ). To achieve merger, the second contract
must “be between the same parties as the first, must embrace the same subject matter, and must
have been so intended by the parties.” /d. at 828. In the instant case, these requirements are met.
The SPTA and ICA are between the same parties—Irving Holdings and each paratransit driver.
The ICA and SPTA both embrace the subject matter of the driver’s duties to Irving Holdings as an
independent contractor. And, the intent of the parties is clear. The SPTA explicitly “supersedes
any prior written or oral agreements or understandings between the parties” and “constitutes the
sole and only agreement of the parties hereto[.]” App. to Resp. at 33. Accordingly, the Court
finds that the requirements for merger are met by the SPTA’s merger clause.

It is undisputed that Irving Holdings required all paratransit drivers to sign both an ICA
and an SPTA. See id. at 2 (explaining that before driving any taxicab, drivers sign an ICA and

before driving a paratransit taxicab, paratransit drivers sign an SPTA). Moreover, neither party
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page 10o0f23 PagelD 857

contests that Irving Holdings first engages drivers as independent contractors, and then, if they
meet certain requirements, as paratransit drivers. See id. at 2. The undisputed evidence
corroborates that Irving Holdings requires its paratransit drivers first to sign an ICA and, thereafter,
to sign an SPTA. See, e.g., Decl. of Elizabeth George App. to Resp. at 2-3 (“Before driving a
paratransit taxicab, each eligible driver must submit an application. .. . Further, before driving a
paratransit taxicab each driver signs [an SPTA].”). Given the timing of the agreements, and the
fact that the SPTA contains a valid merger clause, the Court finds that the SPTAs signed by Opt-
In Drivers superseded their respective ICAs. The Court now addresses: (1) whether the Arbitration
Agreement is a valid modification given that it purports to modify a superseded agreement; and
(2) whether the Arbitration Agreement should be construed as a valid modification of the SPTA.

The parties have not cited any binding precedent addressing whether an amendment is valid
as a matter of law when it purports to amend an agreement that has been superseded by another
agreement. However, in Jexas Taco Cabana LP vy. Taco Cabana of NM Inc., a district court
addressed a similar situation in which a 2000 amendment purported to amend a 1988 development
agreement, which had been previously terminated by a 1994 development agreement. No. Civ. A.
SA02CV1209XR, 2005 WL 356829, at *5 (W.D. Tex. Feb. 2, 2005). In that case, the court looked
to the parties’ communications regarding the agreements to discern their intentions in creating the
amendment. /d. at *6. The court noted that the parties referred to the amendment primarily as a
mechanism to extend the general agreement and found that the parties created the amendment “to
extend development rights, not to revive and extend a terminated development agreement [the
1988 development agreement].” /d.

Evidence of the parties’ intentions in the present case indicates they similarly intended to

modify the operative agreement. For example, in declarations by Irving Holdings’ employee

10
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page1lof23 PagelD 858

Elizabeth George (“George”), George refers to the dissemination of the Arbitration Agreement
and Acknowledgment as the rollout of Irving Holdings’ “arbitration program.” Def’s. Suppl. Evid.
at 2 (describing the Arbitration Agreement as part of “the arbitration program”). George describes
the Arbitration Agreement as “the arbitration agreement,” not as an amendment to the ICA and
states that the Arbitration Agreement is now “part of the standard onboarding process” for new
independent contractors. App. to Suppl. Evid. at 1. Although the Arbitration Agreement itself is
titled as an amendment to the ICA and is referred to as an amendment in the first paragraph of the
Arbitration Agreement, App. to Suppl. Evid. at 4, Irving Holdings’ references to the Arbitration
Agreement indicate the primary purpose was to implement an arbitration program between Irving
Holdings and its independent contractors. Accordingly, the Court finds that the Arbitration
Agreement is validly formed despite purporting to amend a superseded agreement, and that the
Arbitration Agreement may therefore be construed as a modification of the operative agreement—
the SPTA—between Irving Holdings and Opt-In Drivers.

Plaintiffs also argue that the Arbitration Agreement is not a valid modification of the SPTA
because: (1) it was not signed by Irving Holdings; and (2) Opt-In Drivers’ signatures on the
Acknowledgments, rather than on the Arbitration Agreements themselves, do not satisfy the
SPTA’s modification requirements.

The SPTA states: “any modification to the terms of this Agreement shall be in writing and
executed by both parties.” App. to Resp. at 33. “Parties to an arbitration agreement may express
their intent to require a signature as a condition precedent to the agreement’s enforceability.”
Wright v. Hernandez, 469 S.W.3d 744, 758 (Tex. App. — El Paso 2015, no pet.). The SPTA,
however, does not require signatures. “When there is no evidence to show that the parties intended

the signing of the agreement to be a condition precedent, the evidence must still demonstrate that

11
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page12o0f23 PagelD 859

the non-signatory party intended to be bound by the agreement.” SK Plymouth, LLC vy. Simmons,
605 S.W.3d 706, 717 (Tex. App. — Houston, 1st Dist. 2020, no pet.) (citing Wright, 469 S.W.3d at
760). In “determining whether an employer intended to be bound by an arbitration agreement in
the absence of the employer’s signature on the agreement, courts have considered various actions
taken by the employer.” Wright, 469 S.W.3d at 761. These include: the employer’ s “act of drafting
the arbitration agreement, its actions in maintaining the agreement as a business record, and its
actions in moving to enforce the agreement when the employee filed suit against it.” Jd. (internal
citations omitted).

Irving Holdings did not sign the Arbitration Agreements or Acknowledgments. However,
Irving Holdings manifested that it “intended to be bound” by the Arbitration Agreement by its
actions. /d. (internal citations omitted) (employer manifested intent where it drafted arbitration
agreement, maintained records of the agreement, and moved to enforce the agreement). Toward
that end, Irving Holdings: (1) drafted the Arbitration Agreement, see Def’s. Suppl. Evid. at 6; (2)
maintained signed Acknowledgments from each driver as business records, App. to Suppl. Evid.
at 3; and (3) moved to enforce the Arbitration Agreement in this Court, see Mots. to Compel.

Under Texas law, an employee’s signature on a form acknowledging the agreement to
arbitrate, method of acceptance, and receipt of the agreement by the signatory is an acceptance of
the arbitration agreement as a matter of law. See In re Dallas Peterbilt, Ltd. L.L.P., 196 SW.3d
161, 163 (Tex. 2006). The Acknowledgments signed by Opt-In Drivers included: (1) information
about the agreement to arbitrate, see App. to Suppl. Evid. at 13 (stating that the Arbitration
Agreement includes “a mandatory company policy requiring that certain claims or disputes must
be submitted to an arbitrator, rather than a Judge and jury in court”); (2) the method of acceptance,

id. (“I understand that by receiving the [Arbitration Agreement] and providing or continuing to

12
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page13o0f23 PagelD 860

provide services to the Company at any time on or after this acknowledgment, I am accepting and
agreeing to comply.”); and (3) a representation that the signatory received and acknowledged the
Arbitration Agreement, id. (“I understand that by receiving the [Arbitration Agreement] and
providing or continuing to provide services to the Company at any time on or after this
acknowledgement, I am accepting and agreeing to comply with the [Arbitration Agreement].”).
Accordingly, the Court finds that Opt-In Drivers’ signatures on the Acknowledgments satisfy the
execution requirement for modification of the SPTA.

Therefore, the Court finds that the Arbitration Agreement is a valid modification to the
SPTA.

b. Commencement Date

The Arbitration Agreement states in Section 12: “This Agreement commences on the
accepted date defined in Section 1.” App. to Suppl. Evid. at 6. However, Section 1 does not
include a commencement date. /d. at 4. Plaintiffs assert that this omission renders the Arbitration
Agreement ambiguous and unenforceable. See Pls.’ Resp. to Def’s. Suppl. Evid. at 13.

To be enforceable, “an agreement must be sufficiently definite to enable a court to
understand what the promisor undertook.” Shin-Con Dev. Corp. v. IP. Invs., Ltd., 279 S.W.3d
759, 765 (Tex. App. — Dallas 2008, pet. denied) (citing 7:0. Stanley Boot Co., Inc. v. Bank of El
Paso, 847 S.W.2d 218, 221 (Tex. 1992)). If an agreement is “so indefinite as to make it impossible
for the court to determine the legal obligations of the parties, it is not an enforceable contract.” Jd.
(citing Searcy v. DDA, Inc., 201 $.W.3d 319, 322 (Tex. App. — Dallas 2006, no pet.)).

In Melendez v. Hoque & Mumith, Inc., the court rejected the argument Plaintiffs are making

> oe

here where an arbitration agreement’s “effective date” section was not completed. See Civ. A. No.

3:12-CV-01332-L, 2012 WL 2595268, at *2-3 (N.D. Tex. July 3, 2012). In Melendez, the court

stated that because the contract was “not a term contract,” but one that clearly applied to the period

13
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page14of23 PagelD 861

of time that the plaintiff was employed by the defendant, the commencement date was not
essential. Jd. In other words, despite lacking a commencement date, the agreement was
“sufficiently definite” to enable the court to determine the obligations between the parties. See
Shin-Con Dev. Corp., 279 S.W.3d at 765.

The Court finds that the Arbitration Agreement is not “so indefinite as to make it
impossible for the court to determine the legal obligations of the parties.” See id. As in Melendez,
it is clear that the Arbitration Agreement applies to the period of time that drivers are employed
by Irving Holdings. For example, the acts of acceptance of the Arbitration Agreement are either:
(1) commencement of services; or (2) continuation of services for at least three days after notice.
See App. to Suppl. Evid. at 4. Employment, whether commenced or continued, is the event from
which the “parties’ duties flow[].” Melendez, 2012 WL 2595268 at *2-3. The Court finds that the
lack of a specific commencement date does not render the Arbitration Agreement invalid.

c. Consideration

A mutual promise between an employer and an independent contractor to arbitrate disputes
is sufficient consideration to support a modification of employment. See Jn re Halliburton Co.,
80 S.W.3d 566, 568 (Tex. 2002). “Though a mutual agreement to arbitrate is sufficient
consideration to support an arbitration agreement, the agreement is illusory ‘[w]here one party has
unrestrained unilateral authority to terminate its obligation to arbitrate.” Nelson v. Watch House
Intern, L.L.C., 815 F.3d 190, 193 (Sth Cir. 2016) (quoting Lizalde v. Vista Quality Markets, 746
F.3d 222, 225 (5th Cir. 2014)).

Irving Holdings retains authority to terminate its obligation in the Arbitration Agreement.
See App. to Suppl. Evid. at 6 (‘Company shall have the right to prospectively terminate and modify
this Agreement.”). However, retaining termination power does not make an agreement illusory so

long as: (1) termination power extends only to prospective claims; (2) termination power applies

14
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page15o0f23 PagelD 862

equally to both the employer’s and employee’s claims; and (3) advance notice to the employee is
required betas termination is effective. Lizalde, 746 F.3d at 226 (citing Halliburton, 80 S.W.3d
at 569-70).

The Arbitration Agreement’s termination and modification clause states:

Company shall have the right to prospectively terminate and modify this

Agreement. However, any such Termination or Modification is not effective for

Covered Claims, which accrued or occurred prior to the date of the termination.

Further, any termination or modification shall not be effective until thirty (30) days

after reasonable written notice is given to Contractor covered by this Agreement.
App. to Suppl. Evid. at 6. This clause: (1) extends termination power only to prospective claims;
(2) applies equally to both the employer’s and employee’s claims; and (3) requires thirty days’
advance notice to the employee before termination is effective. Accordingly, the Court finds that
the Arbitration Agreement is supported by valid consideration.

d. Post-Suit Timing

Plaintiffs allege that the Arbitration Agreements should not be enforced because Irving
Holdings delivered the Arbitration Agreements and Acknowledgments to employees after the
instant action was already filed in this Court. Plaintiffs argue that the Arbitration Agreement
program “inappropriately usurped th[e] collective action” and that, on that basis alone, the
Arbitration Agreements are misleading, coercive, improper and therefore unenforceable.
Pls.’ Resp. to Def’s. Suppl. Evid. at 2-3.

Plaintiffs have not cited, and the Court has not identified, any Supreme Court, Fifth

Circuit,* or Texas Supreme Court precedent holding that an arbitration agreement is automatically

 

* The Court notes that in Kubala, Judge Higginbotham, in his concurrence, posed a hypothetical in which he questioned
the validity of an arbitration agreement where the employer, “once notified of an employee’s FLSA suit, threatens to
Jire the employee unless he agrees to arbitrate the suit.” 830 F.3d at 204-05 (Higginbotham, J., concurring) (emphasis
added). But, unlike that hypothetical situation, the record here contains no evidence that Irving Holdings threatened
to fire drivers unless they agreed to the Arbitration Agreement. Thus, the Court finds the instant case facially
distinguishable from the hypothetical posed by Judge Higginbotham in his Kuba/a concurrence.

15
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page16of23 PagelD 863

invalid because it was agreed to after a class or collective action had been filed. Only two U.S.
Courts of Appeals—the Fourth Circuit and the Eleventh Circuit—have addressed this issue. In
Degidio v. Crazy Horse Saloon & Rest. Inc., 880 F.3d 135, 138 (4th Cir. 2018), plaintiff-employees
filed an FLSA collective action against their employer. Over a year after the action was filed, the
defendant-employer began entering into arbitration agreements with potential collective action
plaintiffs. /d. at 137-38. In affirming the district court’s denial of defendant’s motion to compel
arbitration, the Fourth Circuit acknowledged that the timing of the implementation of the
arbitration agreements was relevant, but ultimately relied on other factors in making its ruling—
such as: (1) misleading tactics, see id at 144 (the arbitration agreements “falsely suggested that
participation in the lawsuit would deprive potential plaintiffs of important professional rights”);
(2) coercion, see id. (potential plaintiffs met with defendant’s CFO and/or counsel before signing
the agreement); and (3) the timing of the motion to compel arbitration, see id. at 141 (defendant
obtained arbitration agreements, substantially invoked the judicial process, and then moved to
compel arbitration, thereby using arbitration “as an insurance policy”).

Similarly, in Billingsley v. Citi Trends, the Eleventh Circuit found that post-suit arbitration
agreements were unenforceable where the communications regarding the arbitration agreements
themselves was “confusing, misleading, [and] coercive.” 560 F. App’x 914, 922 (11th Cir. 2014).
Specifically, the plaintiff-employees “understood that they would be fired if they did not assent to
the arbitration agreement.” /d. at 919. Employees further testified that they “felt intimidated by
the human resources representative” who presented them with the arbitration agreement. Jd.

In both the Fourth and Eleventh Circuit cases, evidence of overtly misleading and coercive
acts by the employer seeking to enforce the arbitration agreements was at the heart of the decision

to affirm denial of the underlying motions to compel arbitration. Here, however, there is no such

16
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page17of23 PagelD 864

no such evidence. While Plaintiffs submitted an affidavit by Blocker, in which she alleges that
she was not informed of the pendency of the instant action before entering the Arbitration
Agreement and that she believes this omission was “misleading, coercive, and designed to deprive
[her] of [her] rights to join” the litigation, see Decl. of Blocker [ECF No. 44-1] at 1-2, these
conclusory allegations pale in comparison to the evidence of misleading tactics and coercion in
Degidio. Unlike Degidio, where the arbitration agreements falsely suggested that if employees
lost independent contractor status by participating in the pending suit, they would lose schedule
flexibility and tips, here, there is no similar evidence or indicia of coercion by Irving Holdings.
See Degidio, 880 F.3d at 142-43. Indeed, aside from her blanket assertion of “misleading” and
“coercive” conduct, Blocker alleges no specific overt acts of wrongdoing by Irving Holdings.
Plaintiffs also assert that district courts in the Fifth Circuit “routinely” invalidate post-suit
arbitration agreements. Pls.’ Resp. to Def’s. Suppl. Evid. at 6. A review of the cases, however,
reveals very few have addressed a company’s provision of post-suit arbitration agreements
specifically. The courts within this Circuit that have considered post-suit agreements did not
wholly invalidate the underlying agreements, but instead exercised their managerial authority to
regulate the communications between parties. See, e.g., Hampton Hardware, Inc. v. Cotter & Co.,
156 F.R.D. 630, 631, 635 (N.D. Tex. 1994) (addressing letters sent to class members urging them
not to participate in the class action and granting motion to limit defendant’s contact with class
members and prohibit further contact regarding the class action); Williams v. Sake Hibachi Sushi
& Bar, Inc., Civ. A. No. 3:18-CV-0517-D, 2018 WL 4539114, at *1, *6 (N.D. Tex. Sept. 21, 2018)
(addressing settlement agreements releasing employers from liability disseminated after class
action was initiated and ordering corrective notices be sent to putative class members who were

solicited to sign settlement agreements); Be/t v. Emcare, Inc., 299 F. Supp. 2d 664, 665-66 (E.D.

17
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page18of23 PagelD 865

Tex. 2003) (addressing letters containing misrepresentations about the pending class action and
discouraging participation, and enjoining defendants from further communications, imposing
sanctions, and ordering corrective notices).

At least one district court in the Fifth Circuit has approved post-suit arbitration agreements
in circumstances similar to those here. See Norton v. Tucker Entertainment, LLC, Civ. A. No.
3:14-CV-1490-G, 2014 WL 5023654, at *1, *4 (N.D. Tex. Oct. 8, 2014). In Norton, the plaintiff
filed an FLSA complaint and thereafter entered into an agreement with the defendant that
contained an arbitration clause. /d. The court found the arbitration clause applied to the plaintiff's
FLSA case and, accordingly, compelled arbitration. /d. at *5. In doing so, the court concluded “it
would be ill-advised to distinguish between pending and non-pending claims when applying the
arbitration clause.” Jd. at *4. The court further noted that the Federal Arbitration Act (“FAA”)
does not distinguish between pending and non-pending controversies, and states that courts
“rigorously enforce agreements to arbitrate.” /d.; see also D.R. Horton, Inc. v. N.L.R.B., 737 F.3d
344, 360 (Sth Cir. 2013) (noting that the FAA establishes “a liberal federal policy favoring
arbitration agreements’) (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 346 (2011)).
The Court similarly declines to “distinguish between pending and non-pending claims” in this
case. Jd. at *4.

Accordingly, the Court finds that the Arbitration Agreements are valid notwithstanding
being executed after Plaintiff Kalenga and Plaintiff Bankete initiated this lawsuit and that Irving
Holdings has met its burden by a preponderance of the evidence to show valid formation of the
Arbitration Agreements.

zy Contract Interpretation

The second step for the Court in determining if there is a valid arbitration agreement is

contract interpretation—whether the dispute falls within the scope of the arbitration agreement, or,

18
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page19o0f23 PagelD 866

in other words, the arbitrability of the dispute. See Kubala, 830 F.3d at 201. The threshold
question in such analysis is whether the arbitrator or the court determines the arbitrability of the
dispute. In the Fifth Circuit, a valid delegation clause in an arbitration agreement may require the
Court to refer a dispute to arbitration to decide “gateway” arbitrability issues, including
interpreting the contract to determine whether the parties’ agreement covers the particular di spute.
Id. at 202; see also, Rent-A-Ctr., 561 U.S. at 68-69. The Arbitration Agreement contains a
delegation clause, which states:

The arbitrator selected under this Agreement shall have the exclusive

authority to resolve any dispute relating to the interpretation, applicability,

or enforceability of this agreement. Regardless of any other statement in

this Agreement and/or any dispute resolution provider’s rules or

procedures, any dispute relating to the interpretation, applicability, or

enforceability of the Class Action Waiver in Section 6(d) of this Agreement,

or any dispute otherwise relating to whether this A greement precludes a

class or collective action proceeding, may only be determined by a court

and not an arbitrator.
App. to Suppl. Evid. at 4-5. (emphasis added). Despite the presence of a general delegation clause,
the parties have specifically agreed that any question as to the interpretation or arbitrability of a
collective or class action “may only be determined by a court and not an arbitrator.” Jd.: see also
ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS
158 (2012) (“If there is a conflict between a general provision and a specific provision, the specific
provision prevails.”).

The instant dispute is a collective action. Am. Compl. at 1. FLSA claims are “covered

claims” subject to arbitration per the Arbitration Agreement. App. to Suppl. Evid. at 5. The
Arbitration Agreement defines “covered claims” as “any and all claims included or described in

paragraph 6(a).” Paragraph 6(a) provides in relevant part: “This Agreement covers all claims and

causes of action arising under federal and state employment laws” including, but not limited to,

19
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page 20o0f23 PagelD 867

“the Fair Labor Standards Act.” Jd. at 4. Further, the class action waiver provision of the
Arbitration Agreement explicitly requires that parties arbitrate collective claims. Jd. at 5.
Accordingly, the Court finds that the instant dispute is within the scope of the Arbitration
Agreement and is therefore to be decided by “a court and not an arbitrator.” App. to Suppl. Evid.
at 4-5.

3 Federal Statute or Policy

The Fifth Circuit has stated that “nothing in the FLSA’s text or legislative history” supports
any assertion that the FLSA precludes arbitration. Carter v. Countrywide Credit Indus., 362 F.3d
294, 297 (Sth Cir. 2004). The parties do not dispute this issue. Accordingly, the Court finds that
no federal statute or policy renders this claim nonarbitrable for policy reasons.

Having determined that the parties agreed to arbitrate the dispute and that no federal statute
or policy renders the claim nonarbitrable, see Will-Drill Res., 352 F.3d at 214, the Court grants
Irving Holdings’ Motions to Compel Arbitration as to Opt-In Drivers.

B. Renewed Motion for Protective Order and Order Permitting Corrective Notices
d Protective Order

Plaintiff Kalenga and Plaintiff Bankete request that the Court enter a protective order
wholly invalidating and prohibiting the Arbitration Agreements because Irving Holdings
implemented the arbitration program after Plaintiff Kalenga and Plaintiff Bankete filed this
lawsuit. Mot. for Protective Order at 3. For the reasons stated in the Court’s analysis of this issue
regarding the Motions to Compel Arbitration, the Court denies the request for a protective order
invalidating the Arbitration Agreements.

2. Corrective Notice
Courts have authority to govern the conduct of counsel and parties in collective FLSA

actions. See Hoffman-La Roche Inc. vy. Sperling, 493 U.S. 165, 171 (1989). Courts may also

20
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page 21of23 PagelD 868

regulate communications between a party and putative class members that are “misleading,
coercive, or an attempt to undermine the collective action.” Williams, 2018 WL 4539114 at *2
(quoting Be/t, 299 F. Supp. 2d at 667-68). A court’s discretion to do so, however, is “not
unlimited.” /d. (quoting Gulf Oil Co. v. Bernard, 453 U.S. 89, 100 (1981)).

Courts apply a two-part test to determine whether to issue an order impacting a party’s
speech with putative class members. See Vogt v. Texas Instruments Inc., Civ. A. No. 3:05-CV-
2244-L, 2006 WL 4660133, at *3 (N.D. Tex. Aug. 8, 2006) (citing Belt, 299 F. Supp. 2d at 668).
A court first determines “whether there is a need for a limitation on speech, and does so by
determining whether the party’s speech is ‘misleading, coercive, or an attempt to undermine the
collective action.’” /d. (quoting Belt, 299 F. Supp. 2d at 668). Ifa court finds a basis for restricting
speech, the court should then “tailor appropriate injunctions and sanctions in light of First
Amendment concerns.” Jd.

The parties here do not allege, and the Court’s review of the record does not indicate, that
either the content of the Arbitration Agreements or the communications surrounding the
Arbitration Agreements was coercive. Cf Hampton Hardware, Inc. v. Cotter & Co., Inc., 156
F.R.D. 630, 632 (N.D. Tex. 1994) (ordering corrective notices after finding communications
discouraging class members from participating in pending case were coercive). Plaintiff Kalenga
and Plaintiff Bankete filed this collective action on August 16, 2019. See Compl. Irving Holdings
concedes that Arbitration Agreements were presented to Opt-In Drivers as early as September 3,
2019. See App. to Suppl. Evid. at 2. Plaintiffs assert that the timing of the post-suit
communications by Irving Holdings is suspect as it began three weeks after Plaintiff Kalenga and
Plaintiff Bankete filed the collective action. However, in those instances where courts have found

that the timing of post-suit communications was indicative of an intent to undermine a pending

21
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page 22 o0f23 PagelD 869

action, there was also the added element of misleading and coercive communications, which the
Court finds is absent here. See, e.g., Williams, 2019 WL 4539114, at *3-4 (settlement agreements
were misleading for failure to disclose pending actions and remedies available at law and coercive
for failure to provide accurate, impartial information to current employees); Be/t, 299 F. Supp. 2d
at 669 (letter from employer was coercive because it preyed upon fears and concerns of employees
and suggested that joining the pending action could affect their employment). Given the lack of
any misleading or coercive content in the Arbitration Agreements, the Court finds that the timing
of the Arbitration Agreements alone is not a sufficient basis for restricting Irving Holdings’ speech.
Accordingly, the Court denies the motion for corrective notice.

C. Motions to Strike

In its June 1, 2020 Memorandum Opinion and Order, this Court ordered Irving Holdings
“to submit evidence and briefing demonstrating each potential opt-in plaintiff who should not
receive notice because of a valid arbitration agreement by June 22, 2020” and ordered Plaintiffs to
“file their Response within two weeks of the filing of the additional evidence.” Memo. Op. and
Order at 19. The Court stated that “[n]o replies will be permitted.” /d. Citing the Court’s order
that no replies would be permitted and construing Irving Holdings’ Motions to Compel Arbitration
as replies, Plaintiff Kalenga and Plaintiff Bankete move to strike the Motions to Compel
Arbitration as “duplicative and in contravention of the briefing process ordered” by the Court.
ECF No. 52 at 1.

The Court finds that the Motions to Compel Arbitration are not “replies” in contravention
of its Order. Since this litigation began, 37 drivers have filed Consents to join the collective action.
See ECF Nos. 36, 39, 42-43, 45-51, 53, 57-59, 61-62. The Court cannot sua sponte order claims
to arbitration. M & B Assoc., Inc. v. Wells Fargo Bank, N.A., No. 07-10-0446-CV, 2011 WL

1458169, at *1 (Tex. App. — Amarillo, April 15, 2011) (‘To compel arbitration, a party must apply

22
Case 3:19-cv-01969-S Document 65 Filed 12/20/20 Page 23 o0f23 PagelD 870

to the court for it.”); see also Spriggs v. Hancock Holding Co. Severance Pay Plan, Civ. A. No.
18-729-SDD-RLB, 2020 WL 364122, at *6 (M.D. La. Jan. 22, 2020) (noting that the FAA “does
not include language allowing courts to sua sponte compel arbitration”). It is not unreasonable or
“unnecessary” for Irving Holdings to file these motions to enforce its perceived right to arbitration.
The Court denies the Motions to Strike.
Til. CONCLUSION

For the reasons above, the Court GRANTS the Motion to Compel Arbitration (as to
Tavandra Blocker) [ECF No. 40] and GRANTS the Motion to Compel Arbitration (as to
Ngwapitshi Ngondo, Cedrick Nzamba, Jeremy Kabange, Serge Kyungu, Lorenzo (Otoma)
Openito, Bertho Beveza, Francis Kitumbu, and Robert Lokio) [ECF No. 54]. The Court DENIES
the Motion for Protective Order and Order Permitting Corrective Notices [ECF No. 44]. The Court
DENIES the Motion to Strike Defendant’s Motion to Compel Arbitration [ECF No. 52] and

DENIES the Motion to Strike Defendant’s Motion to Compel Arbitration [ECF No. 60].

Mh Dhak

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

SO ORDERED.

SIGNED December 20, 2020.

23
